DETAILED ACTION
Applicants’ arguments, filed 31 August 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purposes of examination under prior art, claim 1 is understood to require two or more of either DPPC, DMPG, or cholesterol. 
Claim 17 recites one or more antibodies. The examiner understands this limitation to read on both targeting antibodies and therapeutic antibodies.
Claim 37 is understood to require all of DPPC, DMPG, MPL (monophosphoryl lipid), and cholesterol. However, claim 37 is not understood to exclude an additional lipid in addition to DPPC, DMPG, MPL, and cholesterol. This is because the “comprising” language does not exclude additional unrecited elements. See MPEP 2111.03.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38 recites that the TLR-4 ligand is in the lipid layer and that the core comprises the TLR-9 ligand. The general concept of a silica core, a lipid layer, a TLR-4 ligand, and a TLR-9 ligand are disclosed by the instant application as filed – see the instant specification on page 2, line 5 for a disclosure of TLR-4 and TLR-9 ligands. However, the instant application as originally filed does not appear to disclose that the TLR-4 ligand is part of the lipid bilayer and that the TLR-9 ligand is part of the core. As such, this limitation does not appear to be adequately supported by the instant application as originally filed.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 10, 12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1).
Carnes et al. (hereafter referred to as Carnes) teaches a mesoporous nanoparticle, as of Carnes, title and abstract. Said particle may have the following structure, as of Carnes, figure 6, reproduced below.

    PNG
    media_image1.png
    366
    665
    media_image1.png
    Greyscale

As such, the composition of Carnes includes an alum core, a lipid bilayer surrounding said core, and mannosylated lipids attached to the lipid bilayer. Said mannosylated lipids are understood to target dendritic cells. As alum differs from silica, the above-indicated example is not anticipatory. Nevertheless, elsewhere in the reference, Carnes teaches silica as an alternative to alum in paragraph 0040. As such, the skilled artisan would have been motivated to have substituted silica in place of alum for predictable delivery of an antigen with a reasonable expectation of success. The simple substitution of one ingredient (silica) in place of another (alum) to achieve predictable results (delivery of an antigen) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires one or more ligands for a toll-like receptor (TLR). Carnes teaches the TLR-4 agonist monophosphoryl lipid A (MPLA) in paragraph 0154.
As to claim 1, the claim requires two or more of either DPPC, DMPG, or cholesterol. Carnes teaches DPPC in paragraph 0057 and cholesterol, also in paragraph 0057.
As to claim 1, the claim requires one or more distinct molecules to activate dendritic cells (i.e. a type of antigen presenting cells). Carnes teaches immunostimulatory RNA as a toll like receptor (TLR7/TLR8) activator, as of Carnes, paragraph 0157; this is distinct from the MPLA discussed above, wherein MPLA is a TLR4 agonist. As best understood by the examiner, the mannose ligands taught by Carnes in the above-reproduced picture target dendritic cells but do not activate dendritic cells.
As to claim 1, part (ii), the claim requires an antigen in the core. In the above-reproduced example, the antigen is adsorbed to the surface, not in the core. As Carnes does not teach an antigen in the core in the above-reproduced figure, Carnes is not understood to be anticipatory. Nevertheless, elsewhere in the reference, Carnes teaches an antigen as part of the cargo in paragraph 0058. The cargo may be in the core, as is the case in paragraph 0048 of Carnes, which teaches “internal cargo.” As such, the skilled artisan would have been motivated to have modified the composition of Carnes to have included the antigen in the core rather than adsorbed to the surface for predictable delivery of the antigen in a manner that it can stimulate an immune response with a reasonable expectation of success.
As to claim 2, Carnes teaches targeting and enhanced uptake by dendritic cells, as of Carnes, paragraphs 0021, 0155-0157, and 0174-0175. This appears to be caused by compounds that bind to the mannose receptor such as mannosylated lipids, as of Carnes, paragraph 0154. As best understood by the examiner, mannose targets dendritic cells (i.e. antigen presenting cells) but does not activate such cells.
As to claim 4, Carnes teaches a TLR-4 (toll-like receptor 4) agonist in paragraph 0154, wherein said agonist is monophosphoryl lipid A (MPLA). Carnes also teaches a TLR 7/8 agonist in paragraph 0157, wherein this agonist is immunostimulatory RNA.
As to claim 6, Carnes teaches a TLR-4 (toll-like receptor 4) agonist in paragraph 0154, wherein said agonist is monophosphoryl lipid A (MPLA). Carnes also teaches a TLR 7 agonist in paragraph 0157, wherein this agonist is immunostimulatory RNA.
As to claim 10, Carnes teaches a mesoporous particle, as of Carnes, title.
As to claim 12, Carnes teaches a particle diameter of no more than about 200 nm in diameter (preferably about 2 nm to about 50 nm) in paragraph 0043. This overlaps with the size range of about 100 nm to about 1000 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I), first paragraph in section.
As to claim 14, Carnes teaches various lipids including DOPC and DOPG, as of paragraph 0057 of Carnes.
As to claim 16, Carnes teaches viral and bacterial antigens in paragraph 0088. Also see additional bacterial antigens in paragraph 0106 of Carnes.
As to claim 17, Carnes teaches targeting antibodies in general in paragraph 0113. This reads on the required one or more antibodies.
As to claim 19, Carnes teaches lipopolysaccharide, as of Carnes, paragraph 0106. Carnes teaches immunostimulatory RNA as a toll like receptor (TLR7/TLR8) activator, as of Carnes, paragraph 0157; this reads on the required nucleic acid.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/540,937, filed 3 August 2017. As such, the earliest effective filing date of the instant application is 3 August 2017. Carnes was published on 2 June 2016. As such, Carnes was published over a year earlier than the effective filing date of the instant application, and is therefore prior art under AIA  35 U.S.C. 102(a)(1). As Carnes was published over a year prior to the earliest effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1) in view of Blander et al. (US 2013/0108661 A1).
Carnes is drawn to mesoporous nanoparticles for vaccine or antigen delivery and/or administration. See the rejection above over Carnes by itself. Carnes teaches TLR agonists to target dendritic cells, as of Carnes, at least paragraph 0154 and claim 36 of Carnes.
Carnes does not teach nod-like receptor ligands.
Blander et al. (hereafter referred to as Blander) is drawn to an anti-cancer immune preparation, wherein said preparation comprises a NLR (nod-like receptor) or TLR (toll-like receptor) ligand, as of Blander, title and abstract. Blander teaches NLR ligands as substitutes for TLR ligands in activating dendritic cells, as of Blander, paragraph 0014.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the NLR ligand of Blander in place of the TLR ligand in Carnes, paragraph 0154 and claim 36. Blander teaches that NLR ligands appear to have the same function as TLR ligands in regard to activation of dendritic cells. Carnes teaches a TLR ligand in paragraph 0154 and claim 36, apparently to target dendritic cells. As such, the skilled artisan would have been motivated to have substituted the NLR ligand of Blander in place of the TLR ligand of Carnes for predictable targeting or activation of dendritic cells with a reasonable expectation of success. The simple substitution of one known element (NLR ligands, as of Blander) in place of another (TLR ligands, as of Carnes) to achieve predictable results (targeting or activation of a dendritic cell) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1) in view of Kobie et al. (Cancer Research, Vol. 63, 2003, pages 1860-1864).
Carnes is drawn to mesoporous nanoparticles for vaccine or antigen delivery and/or administration. See the rejection above over Carnes by itself. Carnes teaches targeting and enhanced uptake by dendritic cells, as of Carnes, paragraphs 0021, 0155-0157, and 0174-0175.
Carnes does not teach an antibody that blocks TGF-β.
Kobie et al. (hereafter referred to as Kobie) is drawn to dendritic cell vaccines, as of Kobie, page 1860, title and abstract. With respect to antitumor vaccines, Kobie teaches that TGF-β exposure inhibits the ability of dendritic cells to present antigen, stimulate tumor-sensitized T lymphocytes, and migrate to draining lymph nodes, as of Kobie, page 1860, abstract. Kobie also teaches that neutralization of TGF-β using a specific TGF-β-neutralizing monoclonal antibody enhanced the ability of dendritic cell vaccines to inhibit the growth of a certain type of tumor, as of Kobie, page 1860, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the anti-TGF-β antibody of Kobie with the particle of Carnes. Carnes is drawn to vaccine delivery and teaches targeting and stimulation of dendritic cells. Kobie teaches that TGF-β inhibits dendritic cells. Therefore, Kobie teaches that an antibody against TGF-β reverses the ability of TGF-β to inhibit dendritic cells and thereby enhances dendritic cells with regard to their response to antigens. As such, the skilled artisan would have been motivated to have added the anti-TGF-β antibody in Kobie to the composition of Carnes in order to have predictably enhanced the dendritic cell activity and response to the antigen of Carnes with a reasonable expectation of success.
As to claims 17-18, the anti-TGF-β antibody of Kobie is understood to read on the additional requirements of these claims.


Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1) in view of Gindy et al. (US 2016/0361411 A1) and Berge et al. (Journal of Pharmaceutical Sciences, Vol. 66 No. 1, January 1977, pages 1-19).
Carnes is drawn to mesoporous nanoparticles for vaccine or antigen delivery and/or administration. See the rejection above over Carnes by itself. Carnes points out subunit vaccines in paragraphs 0157 and 0165.
Carnes does not teach DMPG sodium salt. Also, as best understood by the examiner, Carnes does not teach a TLR-9 ligand.
Gindy et al. (hereafter referred to as Gindy) is drawn to lipid nanoparticles as vaccine adjuvants, as of Gindy, title and abstract. Gindy is drawn to immunostimulating subunit vaccines in particular (and is not drawn to mRNA vaccines wherein the mRNA encodes an antigen, as is the case in regard to the COVID-19 vaccines). Gindy teaches a range of lipids that can be included such as DPPC, DMPG, and cholesterol, as of paragraph 0009, and monophosphoryl lipid A in paragraph 0012; the monophosphoryl lipid A of Gindy is understood to read on the required MPL. Gindy also teaches CpG containing oligonucleotides as TLR-9 agonists, as of Gindy, paragraph 0115. As best understood by the examiner, the process described in paragraph 0176 of Gindy would have resulted in the immunostimulatory oligonucleotides being present in the particle core; also see paragraph 0179 of Gindy which discusses encapsulating of oligonucleotides.
Gindy does not teach silica in the core.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the DMPG and CpG oligonucleotides of Gindy with the composition of Carnes. Both Gindy and Carnes are drawn to lipid particle compositions for increasing the immunogenicity of a protein vaccine. Gindy teaches that DMPG can be used as a lipid in such a formulation, and that CpG oligonucleotide can be used as an immunostimulatory adjuvant in such a formulation. As such, the skilled artisan would have been motivated to have added the DMPG and CpG oligonucleotide of Gindy to the composition of Carnes to have predictably formed a lipid nanoparticle capable of delivering a protein antigen with immune-stimulation so that the immune system of the organism to whom the particle was administered would have predictably formed an immune response against the antigen with a reasonable expectation of success.
Gindy does not appear to teach that the DMPG is a sodium salt.
Berge et al. (hereafter referred to as Berge) is drawn to pharmaceutical salts and salt-forming agents, as of Berge, page 1. Berge teaches sodium as the most common FDA approved cationic salt, as of Berge, page 2, Table I, relevant portion of the table reproduced below.

    PNG
    media_image2.png
    199
    1201
    media_image2.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have formulated the DMPG of Gindy as a sodium salt. Gindy teaches DMPG, which is an anionic lipid, as of paragraph 0009 of Gindy. However, Gindy is silent as to the positively charged counter-ion to said DMPG. Berge teaches that sodium is a common positively charged counter-ion used in pharmaceutical preparations. As such, the skilled artisan would have been motivated to have used sodium as the positively charged counter-ion to the DMPG of Gindy in order to have predictably formed a pharmaceutically acceptable preparation with a reasonable expectation of success.
As to claim 37, the DMPG of Gindy, paragraph 0009, when formulation as a sodium salt, is understood to read on the additional claimed requirements.
As to claim 38, the CpG DNA of Gindy, paragraph 0115, is understood to read on the required TLR-9 agonist. This appears to be encapsulated in the core, as of paragraph 0176 of Gindy. With regard to the TLR-4 agonist in the lipid layer required by this Carnes, Gindy teaches monophosphoryl lipid A in the lipid bilayer, as of claim 36 of Carnes.
The examiner further notes that Gindy’s teaching of cationic lipids in the abstract of Gindy does not render Gindy to be outside the claimed scope because the instant claims do not exclude cationic lipids and/or a positively charged lipid bilayer. The examiner further notes that at the time of filing, cationic liposomes and lipid nanoparticles were frequently used to deliver nucleic acids, and Gindy teaches delivery of CpG DNA, which is a nucleic acid. Also, Carnes teaches delivery of immunostimulatory RNA, as of Carnes, paragraph 0089, which is also a nucleic acid.
Note Regarding Reference Date: The instant application has an earliest potential effective filing date of 3 August 2017, which is the filing date of provisional application 62/540,937. Gindy was published on 15 December 2016. As such, Gindy was published less than a year earlier that the earliest effective filing date of the instant application and is therefore properly prior art under AIA  35 U.S.C. 102(a)(1). Gindy was also effectively filed earlier than the instant application, rendering it to be prior art under AIA  35 U.S.C. 102(a)(2). There are no common inventors between Gindy and the instant application, and there is no evidence of common assignment of the instant application and the Gindy publication. As such, the AIA  35 U.S.C. 102(b)(1) and 102(b)(2) exceptions would not appear to be applicable.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 31 August 2022 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, applicant argues that Carnes teaches mesoporous alum nanoparticles in figure 6 of Carnes, rather than the required mesoporous silica nanoparticles, as of applicant’s response, page 6, second to last paragraph.
This is not persuasive. Carnes teaches silica as an alternative to alum in at least paragraphs 0099 and 0105 of Carnes. Patents are relevant as prior art for all they contain. See MPEP 2123(I). 
The examiner also notes that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123(II), citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As best understood by the examiner, this appears to be particularly relevant here. As best understood by the examiner, the teachings of Carnes can be understood to teach that silica is somewhat inferior to alum for delivery of a vaccine antigen. This is because alum, being an aluminum compound, would have been expected to have had immunostimulatory properties not present in silica. See e.g. paragraphs 0005-0006 of Carnes, which explain the immunostimulatory activity of aluminum. As such, the skilled artisan would have expected that the compound of Carnes, when formulated with a silica particle, would have had somewhat less immunogenicity as compared with the composition formulated with an alum particle. Nevertheless, the skilled artisan would have expected the composition of Carnes to have produced an immune response if a silica particle were used instead of an alum particle because the composition of Carnes includes immunostimulatory toll like receptor ligands such as monophosphoryl lipid A, as of Carnes, e.g. paragraph 0154. As such, the skilled artisan would have expected that a silica particle composition of Carnes would have provided an immune response, though this immune response would have been expected to have been somewhat smaller than what would have been the case regarding an alum particle composition. This is sufficient to result in a prima facie case of obviousness in view of the MPEP guidance discussed above.
Applicant otherwise argues that Carnes fails to teach all of the claim limitations, as of page 6, last paragraph of applicant’s response, and that the secondary references fail to supply the deficiencies of Carnes, as of page 7 of applicant’s response. This is not persuasive. Carnes is not deficient for the reasons set forth above. Also, the rejections over Carnes in view of secondary references is proper for the reasons set forth above. As applicant has not presented arguments specific to the secondary references, these rejections have been maintained.

Additional Relevant Reference
As an additional relevant reference, the examiner cites Gindy et al. (WO 2015/130584 A2). As best understood by the examiner, the teachings of Gindy et al. (WO 2015/130584 A2) are essentially the same as those of Gindy et al. (US 2016/0361411 A1), which is cited above. However, Gindy et al. (WO 2015/130584 A2) has an earlier publication date as compared with Gindy et al. (US 2016/0361411 A1).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612